UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6811



NICHOLAS R. CROWDER,

                                                Petitioner - Appellant,

          versus


LAWRENCE KELLEY, State’s Attorney; DAVID
GOADE, Sheriff for Allegany County, Maryland,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-1249-S)


Submitted:   October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas R. Crowder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order summarily denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998) for failing to exhaust state remedies. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. Crowder v.

Kelly, No. CA-98-1249-S (D. Md. Apr. 30, 1998).* Appellant’s motion

to proceed in forma pauperis is granted. His motion’s for habeas

corpus relief and bail pending appeal are denied. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




     *
       We note that the dismissal of Crowder’s petition in the
district court is without prejudice to his refiling the petition
once he has exhausted state remedies.


                                  2